Citation Nr: 0029043	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for left ring finger 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for chest disability.

5.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1986 to 
October 1992 and from February 1993 to February 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1996, a statement of the case was issued in March 
1996, and a substantive appeal was received in April 1996.  

The Board notes that the issues of entitlement to service 
connection for bilateral knee disability, chest disability, 
and right shoulder disability will be discussed in the remand 
portion below.


FINDINGS OF FACT

1.  Preservice excisions of a lymphangioma of the left ring 
finger were noted on entrance examination.  

2.  The preexisting recurring lymphangioma of the left ring 
finger did not increase in severity during service beyond the 
natural progress of the disease. 

3.  The veteran suffered a separate injury to the left ring 
finger during service, and medical evidence of record reveals 
current residuals of that injury.

4.  There is no medical diagnosis of a current low back 
disability. 


CONCLUSIONS OF LAW

1.  The veteran's left ring finger lymphangioma was not 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. §  3.303 
(1999).

2.  Disability of the left ring finger (other than 
lymphangioma) was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2000); 38 C.F.R. §  3.303 (1999).

3.  Low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities such as arteriosclerosis and 
cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable laws and regulations also provide that a veteran 
will be considered to have been in sound medical condition 
upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

The Board also notes here that that on October 30, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).  Under the revised provisions of 38 
U.S.C.A. § 5107(a), VA is now required to assist a claimant 
in developing all facts pertinent to a claim for VA benefits.  
VA shall provide a medical examination when such examination 
may substantiate entitlement to the benefits sought.  
However, VA may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in establishment of entitlement

A.  Left Ring Finger Disability

It appears that the RO has denied the veteran's left ring 
finger disability claim on the basis that left ring finger 
lymphangioma preexisted service and was not aggravated during 
service.  

Looking to the record, it was noted at the time of the 
veteran's entrance examination in June 1985 that the veteran 
had an excision of left ring finger lymphangioma in 1981.  
Service medical records also show recurrence of lymphangioma 
in June 1990 with no bony involvement.  July 1990 treatment 
records show history of recurrent lymphangiomas of left ring 
finger.  The veteran was placed in a joint jack pending his 
appointment.  September 1990 entry indicated that the veteran 
had had seven surgeries for recurrent lymphangiomas and was 
seen by orthopedics.  Treatment record dated June 1991 
indicated that the veteran had dropped a heavy tent on his 
left fourth finger in June 1990 and had more swelling.  The 
veteran had full range of motion.  The veteran was again seen 
in September, October, and November 1991 for his finger.  
Records indicated that the veteran had seven surgeries for 
his finger, the last in 1981.  The veteran complained of 
recurrent swelling around the joints, intermittent achy pain, 
and stiffness.  The finger lacked 20 degree extension, but 
had full flexion.  Separation examination dated August 1992 
noted scars on the veteran's left ring finger.  The veteran 
indicated prior treatment for lymphangiomas of the left ring 
finger prior to service.  The veteran again noted pre-service 
surgery for lymphangiomas of the left ring finger.

At his December 1997 VA examination, the veteran reported 
numerous surgeries for his finger since his childhood.  He 
indicated that while in service in 1988 a tent fell on his 
finger which became swollen and bent.  He stated that he 
continued to have problems with his finger on and off with 
stiffness, mainly aggravated by weather change.  The 
examination showed flexion contracture of the distal 
interphalangeal joint to 45 degrees and the finger was held 
in that position.  He was able to flex his interphalangeal 
joint to the palm up to 1/2 inch from the transverse crease.  
The veteran was able to have complete appearance of this 
finger to the thumb.  The diagnoses were recurring 
lymphangioma, hand; residuals of injury to finger.  X-rays of 
the left hand revealed no acute bone abnormality and the soft 
tissue was normal.

Based on the above-referenced evidence, the Board agrees that 
the left ring finger lymphangioma preexisted the veteran's 
military service.  Moreover, a review of the medical evidence 
leads the Board to agree with the RO''s finding that this 
preexisting disorder did not increase in severity during 
service beyond the natural progress of the disorder.  It is 
clear that the lymphangioma was of a recurring nature prior 
to service as evidenced by the several preservice surgical 
procedures referred to in the records.  The Board therefore 
declines to view the recurrence during service as showing 
aggravation for service-connection purposes. 

However, the Board also believes that the evidence clearly 
shows a separate injury to the left ring finger during 
service.  Service medical records dated in June 1991 show 
treatment after the veteran dropped a heavy tent on the left 
ring finger.  Swelling was reported.  VA examination in 
December 1997 showed a flexion contracture and the examiner 
entered a separate diagnosis of residuals of injury to the 
finger in addition to recurring lymphangioma.  It thus 
appears that the examiner in his medical judgment believed 
that there were two separate disorders of the left ring 
finger.  Based on the evidence of record, the Board therefore 
finds that the veteran suffers from residuals of the 
inservice injury to the left ring finger, and service 
connection for that disability is warranted.  

B.  Low Back Disability

Service medical records show that the veteran was seen in 
August 1994 for low back pain after running three miles with 
all of his gear.  The assessment was lumbar back strain with 
spasm palpated.  Separation examination dated January 1995 
showed normal clinical evaluation of the spine, other 
musculoskeletal.

At a December 1997 VA examination, the veteran reported low 
back pain on and off.  The veteran stated that when he turned 
to the side he had pain and spasm.  Examination showed 
flexion to 90 degrees, extension to 45 degrees without any 
pain.  Movement right lateral flexion showed pain at 40 
degrees, left lateral flexion to 45 degrees, rotation to 
right and left to 90 degrees.  There was no evidence of 
abnormal kyphoscoliosis, no evidence of any deformity noted.  
Palpation of the spine had no point tenderness.  Musculature 
of the back did not reveal any spasm.  The veteran had no 
evidence of any radicular symptoms and no evidence of sensory 
deficit.  X-rays of the lumbar spine were normal.  The 
examination diagnosis was muscular low back pain. 

At his July 1996 RO hearing, the veteran testified that he 
injured his back in service while trying to get a truck out 
of the mud.  He indicated he was given a muscle relaxant and 
given three days bed rest.  The veteran stated that the 
physician informed him that he had muscle strain, but a 
physician's assistant told him that it looked like there had 
been minor tears in the lower muscles but the muscles were 
able to move back into alignment

The veteran has been afforded a VA back examination in 
December 1997.  Therefore, the examination requirement under 
38 U.S.C.A. § 5107(a) has been met.  However, the VA 
examination revealed no medical diagnosis of a low back 
disability for which service connection may be granted.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Therefore, the veteran's claim of 
service connection for low back disability must be denied due 
to the lack of proof of a current disability for which 
service connection can be granted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in a state of equipoise with the negative 
evidence to otherwise provide a basis for a favorable 
determination. 


ORDER

Entitlement to service connection for a left ring finger 
disability (separate from lymphangioma) is warranted.  To 
this extent, the appeal is granted.

Entitlement to service connection for low back disability is 
not warranted.  To this extent, the appeal is denied.


REMAND

The Board notes that although the veteran was afforded a VA 
examination in December 1997 and a diagnosis of bilateral 
patellar femoral syndrome was rendered, there was no etiology 
opinion rendered.  In view of the service medical records 
showing at least two separate knee injuries, the Board 
believes that further development of the medical record is 
necessary with regard to this issue. 

Further, although the veteran received VA examinations for 
several claimed disorders in December 1997, it does not 
appear that any examinations were conducted in connection 
with either the chest disability claim or the right shoulder 
disability claim.  The newly enacted version of 38 U.S.C.A. 
§ 5107(a) requires such examinations under the circumstances 
of this case. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed disabilities should be 
associated with the claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorders at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.

3.  The veteran should then be scheduled 
for special VA orthopedic examination to 
ascertain the nature and etiology of the 
veteran's bilateral patellar femoral 
syndrome.  The veteran should also be 
scheduled for an orthopedic examination 
to ascertain whether there is any current 
disability of his right shoulder and an 
orthopedic and a cardiovascular 
examination to determine whether there is 
any current disability manifested by 
chest pain. It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations, and all indicated 
special studies and tests should be 
accomplished.  As to any disorders of the 
knees, chest or right shoulder found to 
be present, after reviewing the claims 
file (to include service medical 
records), the examiners should offer 
opinions as to whether it is at least as 
likely as not that any such current 
disorders are related to the veteran's 
military service. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case addressing any issues which 
remain denied.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with 38 U.S.C.A. 
§ 5107(a).  The veteran and his representative are free to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

